Citation Nr: 1759839	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

3. Entitlement to service connection for peripheral neuropathy, claimed as numbing of hands.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's prostate cancer resulted from in-service herbicide exposure.

2. The Veteran's hypertension was not caused by or aggravated by his active duty service. 




CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have been met. 38 U.S.C. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1110,1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Further, service connection may also be proven by presumption.  If a Veteran was exposed to herbicide agents while on active duty, presumptive service connection is warranted for several medical conditions, including prostate cancer. 38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a condition associated with exposure to certain herbicide agents, the Veteran must show the following: (1) service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) a current condition enumerated under 38 C.F.R. § 3.309(e); and (3) that the current condition has manifested to a compensable degree at any time after service. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Prostate Cancer

The Veteran contends that he was exposed to herbicides while in Vietnam.  At the May 2017 videoconference hearing, the Veteran stated that he was an acoustic analyst while in Vietnam and was tasked with maritime surveillance and anti-submarine warfare, as well as downloading and uploading airplanes. May 2017 Hearing Transcript, p. 9.  The Veteran also indicated that his squadron was on the ground overnight in Cam Ranh Bay.  The Board finds the Veteran's statements regarding his service in Vietnam to be credible and corroborated by contemporaneous personnel records.  The Veteran's military personnel records indicate that he was discharged from Patrol Squadron 47 in July 1970. See August 2014 Military Personnel Records, p. 2.  For Department of Defense purposes, this unit has been credited with Vietnam service from May 1, 1970 to July 31, 1970. See June 2010 Request for Information, p. 2.  The Board finds that the Veteran has presented sufficient evidence to establish qualifying service in the Republic of Vietnam for purposes of presumptive service connection based on herbicide agent exposure. See 38 C.F.R. § 3.307(a)(6).

The Veteran has submitted competent evidence of a diagnosis of, and treatment for, prostate cancer. See May 2010 Private Treatment Records, p. 16.  Accordingly, the Board finds that the Veteran has sufficiently demonstrated a disability that is entitled to presumptive service connection based on herbicide exposure. See 38 C.F.R. § 3.309(e).  The Veteran's diagnosis also demonstrates that the condition manifested to a compensable degree after service. Id.

Accordingly, the weight of the evidence preponderates in favor of a finding of entitlement to service connection for prostate cancer, and service connection is warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran has submitted evidence of a current diagnosis of hypertension. May 2017 Private Treatment Records, p. 303.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

Regarding the second element of service connection, the Board finds that the preponderance of the evidence is against a finding of in-service causation or aggravation.  At the May 2017 videoconference hearing, the Veteran indicated that he first noticed his elevated blood pressure at his first post-retirement physical. See May 2017 Hearing Transcript, p. 17.  The Veteran noted that he worked to keep his blood pressure numbers down in order to pass annual flight physicals and would make lifestyle changes whenever he was told that his blood pressure was increasing.  However, the Veteran's service treatment records, which include blood pressure readings during annual examinations and various medical treatments, do not contain any hypertensive blood pressure readings.  Moreover, the Veteran was not able to recall any hypertensive readings while on active duty.  

After consideration of the evidence of record, the Board finds that the evidence does not demonstrate an in-service injury that caused or aggravated the Veteran's hypertension.  There is nothing in the service treatment records to indicate that the Veteran experienced elevated or hypertensive blood pressure readings while in service.  The Board is mindful of the Veteran's sincere belief that his hypertension is due to his service; however, the Veteran has not presented sufficient evidence to establish the second element of service connection. See Holton, 557 F.3d at 1366.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for entitlement to service connection for hypertension must therefore be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

Additional medical evidence is required in order to decide the Veteran's claim for peripheral neuropathy, also claimed as numbing of his hands.  The Veteran has a current diagnosis of cubital tunnel syndrome and claims this condition is the result of his active duty service. See May 2017 Private Treatment Records, pp. 10, 12.  The Veteran's service treatment records (STRs) contain in-service complaints of numbness and tingling in his left hand. See August 2014 STRs, p. 3.  There is insufficient competent evidence in the claims file to determine whether a nexus exists between the Veteran's current condition and his service.  Accordingly, the Board finds that a remand is required for a VA examination to determine the nature and etiology of the Veteran's numbing in his hands. 38 U.S.C. §5103A(d)(2) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the nature and etiology of the Veteran's numbing in his hands.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hand numbing condition, to include cubital tunnel syndrome, is etiologically related to his active duty service. See May 2017 Private Treatment Records, pp. 10, 12.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


